Title: To Thomas Jefferson from U.S. Military Academy at West Point, December 1824
From: U.S. Military Academy at West Point
To: Jefferson, Thomas

Applicants for the situation at W Point vacated by the death of Doct. CutbushApplicants for the situation in the Military Academy vacated by the death of Doctr CutbushMr Jacob Green, late Professor of Chemistry at Princeton, recommended by Wm Staughton, Honbe S. Van Rensellaer, Geo. McClellan, J. S. Skinner,  Henry Vethake, E. S. Ely,Doctor Arthur C Porter, of Vermont, recommended by Doctr N. Smith Professor in Yale College, Professor Dean of the University of Vt Doctr Shathuck, Elijah Paine, Hon. C. P. Van NessDoctor James P. Percival, recommended by the President of Yale College J. Day, and Doctr J. Knight, N. Smith, Eli Ives, B Silliman M. R. Dutton Professors of the same College, Judge Bristol, the Hon. Robt Y. Hayne, Stephen S. Hosmer, Charles F C. Pond, E. Tuthill, Oliver Wilcott,Doctor James F. Dana, Professor of Chemistry at Dartmouth College in N.H, recommended by the Honbl Thos Whipple Junr Mathew Harvey, Arthur Livermore, J. Bartlett, W. Plumer Junr, Saml Bell, John S. ParrottDoctor Franklin Bache, recommended by Tho. C. James Professor in Medl College, PhilaDoctor G. Troost, recommended by Doctor Jas Mease, N. A. Ware, John R. Cox, M.D. Rt Patterson, R. M. Patterson, Major Long,Doctor J. Everett (his application forwarded through Col. Thayer)John Manners (to the Secretary of the navy)Doctor John Torrey, recommended by Saml J. Mitchell M.D. Wright Post M.D. John W. Francis M.D. Valentine Mott, M.D. Wm Js Maenenen M.D. Professors in Columbia College, Genl Swift, Capt. Le  Conte